IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THE MT. MORRIS SPORTSMEN'S               : No. 152 WAL 2017
ASSOCIATION,                             :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
A. WILLIAM BOYERS, BARBARA E.            :
STROSNIDER AND RUTH A. HAINES,           :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.